DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 November 2021 and 28 June 2021 compliant with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because: in figure 1, reference number’s 100 and 400 are required to have lead lines showing the relationship between the reference numbers and the figure.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of "a main body mechanism extending in a vertical direction of a wearer's torso" as recited in lines 3-4 of claim 1. 
The limitation of "a fastening mechanism extending along an extension direction of a wearer's upper arm", as recited in lines 6-7 of claim 1.
The limitation of “a support mechanism movably coupled between the first end and the second end of the connecting mechanism to apply a support force to the connecting mechanism”, as recited in lines 14-16 of claim 1.
The limitation of “a rotatable part coupled to the fixed part and rotatable about a rotation axis parallel to a direction in which the main body extends”, as recited in lines 5-7 of claim 4.
The limitation of “an elastic body generating an elastic force”, as recited in line 2 of claim 8.
The limitation of “an adjusting mechanism … varying the elastic force of the main body”, as recited in lines 1-4 of claim 15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, line 2 recites “the support force is 0” and, as the limitation does not include units for the support force, it is unclear what the metes and bounds of 
Regarding claim 13, Line 4 recites “or more” and it is unclear what “more” intends to refer to, and, it is further unclear what the metes and bounds are for the limitation.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizera et al. (WO 2018/224555 A1).
Regarding claim 1, in figures 18-19 and 22-25 Mizera discloses a wearable apparatus for assisting muscular strength (the wearable apparatus includes passive actuators which work, along with the user’s arm movements, to counteract the force of gravity, see para. [0027] lines 2-6), the apparatus comprising: a main body mechanism (force transmission element 18) extending in a vertical direction of a wearer's torso (the main body mechanism 18 is shown to extend upward along the vertical direction of the user’s torso, see fig. 18), and being fixed to a side of the wearer's torso under a wearer's shoulder (the main body mechanism 18 is fixed to the side of the wearer’s torso using a casing 56, see fig. 18 and para. [0091] lines 2-4); a fastening mechanism (closure element 54) extending along an extension direction of a wearer's upper arm 
Regarding claim 2, in figures 18-19 Mizera discloses a torso harness (casing 56) being coupled to the main body mechanism 18 and surrounding the wearer's torso such that the main body mechanism 18 is fixed to the side of the wearer's torso (the torso harness is wrapped along the right front, side and back of the wearer’s torso, see para. [0091] lines 2-5).
Regarding claim 3, in figures 6, 18 and 20 Mizera discloses a shoulder harness (shoulder strap 30) being configured such that a first end (the left-most side of shoulder harness 30, see fig. 20) thereof is coupled to the torso harness 56 disposed at a front of the wearer (the shoulder harness’s first end extends over the front of the shoulder, runs along the torso, and connects to a belt 16 on the waist of the user, see figs. 6 and 18 and para. [0079] lines 5-6), and a second end (the left-most side of shoulder harness 30, see fig. 20) thereof is coupled to the torso harness 56 disposed at a back of the wearer via an upper portion of the wearer's shoulder (the second end is shown to connect to an upper portion of the torso harness 56 by the neck of the user, see fig. 18).
	Regarding claim 8, in figures 22-25 Mizera discloses that the support mechanism 26 includes: an elastic body generating an elastic force (the support mechanism 26 includes an elastic element, attached to the lower portion of the support mechanism 26, that generates an elastic force when stretched, see fig. 22 and para. [0095]); and a first roller (point of application 82) coupled to the main body mechanism 18 and movable with respect to the main body mechanism 18 by being connected to a first end of the .
Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radulovic et al. (4,180,870 A).
Regarding claim 1, in figures 1-3 Radulovic discloses a wearable apparatus for assisting muscular strength (the device comprising a lever system having fulcrum to simulate the patient's shoulder joint, see col. 1 lines 29-31), the apparatus comprising: a main body mechanism (attachment strap 11 and bodice 29) extending in a vertical direction of a wearer's torso, and being fixed to a side of the wearer's torso under a wearer's shoulder (the main body mechanism 11/29 is shown to extend along a vertical direction of the wearer’s torso and is shown to be fixed to the right side of the wearer’s torso, under the shoulder of the wearer, see fig. 3 and col. 3 lines 14-19); a fastening mechanism (bandages 14/15) extending along an extension direction of a wearer's upper arm, the fastening mechanism 14/15 being in contact with a lower surface of the wearer's upper arm (the fastening mechanism 14/15 is shown to extend along the extension direction of the wearer’s upper arm and contacts the lower surface of the wearer’s upper arm, see fig. 3); a connecting mechanism (levers 8/9) having a first end 
.
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zoso et al. (WO 2019/081851 A1) .
Regarding claim 1, in figures 1-3 Zoso discloses a wearable apparatus for assisting muscular strength (exoskeleton structure 1; the apparatus 1 assists shoulder movement of the user, see para. [0039]), the apparatus 1 comprising: a main body mechanism (back assembly 2) extending in a vertical direction of a wearer's torso, and being fixed to a side of the wearer's torso under a wearer's shoulder (the main body four-bar mechanism 9) movably coupled between the first end and the second end of the connecting mechanism 4 to apply a support force to the connecting mechanism 4, the support mechanism 9 being coupled to the main body mechanism 2 and movable with respect to the main body mechanism 2 (the support mechanism 9 is shown to be coupled between the first end of the connecting mechanism 4 at fourth pivot 21and the second end of the connecting mechanism 4 at first pivot 10, see fig. 1; the support mechanism 9 
	Regarding claim 6, in figures 1 and 3 Zoso discloses that the fastening mechanism 7 is coupled to the first end of the connecting mechanism 4 and rotatable about a rotation axis parallel to a rotation axis of a shoulder joint of the wearer's upper arm rotating upward or downward (the fastening mechanism 7 is coupled to the first end of the connecting mechanism 4 via fourth joint 21, the fastening mechanism 7 being rotatable about a rotation axis parallel to the rotation axis of the shoulder joint based on the user moving their arm upward or downward, see para. [0053]).
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blauth et al. (4,669,451 A).
Regarding claim 1, in figures 1-3 Blauth discloses a wearable apparatus 1 for assisting muscular strength (the apparatus 1 assists the muscular strength of the wearer’s arm by exercising the shoulder muscle of the wearer, see col. 6 lines 17-21), the apparatus 1 comprising: a main body mechanism (carriage 8, transmission 18 and first link 27) extending in a vertical direction of a wearer's torso, and being fixed to a side of the wearer's torso under a wearer's shoulder (the main body mechanism 8/18/27 is shown to extend along a vertical direction of the wearer’s torso and is shown to be fixed to the right side of the wearer’s torso under the wearer’s shoulder at the waist, see fig. 1 
	Regarding claim 7, in figure 1 Blauth discloses that the main body mechanism 8/18/27 includes a first sliding groove (elongated slot 29) extending in the vertical direction of the wearer's torso (the first sliding groove 29 is shown as the vertical groove on the first link 27 that extends upward, along the vertical direction of the wearer’s shoulder, when the first link 27 is tilted as shown with the dashed lines representing the motion of the apparatus 1, see col. 9 lines 57-65), and as the second end of the connecting mechanism 28/34/36 slides along the first sliding groove 29, the connecting mechanism 28/34/36 moves with respect to the main body mechanism 8/18/27 (the connecting mechanism 28/34/36 moves with respect to the main body mechanism 8/18/27 when a fastening device 30 is moved along the first groove 29, see fig. 1 and col. 9 line 64 to col. 10 line 13).
Claims 1, 8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyle et al. (2017/0224517 A1).
Regarding claim 1, in figures 1A and 6B and 7A-9B Doyle discloses a wearable apparatus for assisting muscular strength (adaptive arm support system 200; the apparatus 200 includes a spring to increase support when the user’s arm is raised and decrease support when the arm is lowered, see paras. [0005]-[0006]), the apparatus 
	Regarding claim 8, Doyle discloses that the support mechanism 220/240 includes: an elastic body (resilient element 240) generating an elastic force (the resilient element 240 generates an elastic force when stretched according to the movement of the support mechanism 220/240, see para. [0065]); and a first roller (moving axle 234) coupled to the main body mechanism 12/214 and movable with respect to the main body mechanism 12/214 by being connected to a first end of the elastic body 240 through a wire (tension element 220; the first roller 234 is coupled to a cam plate 250 of the main body mechanism 12/214, the first roller 234 being connected to a first, left most, end of the elastic body 240, the first end being connected to the wire 220, see fig. 7A and para. [0065]), and the elastic force of the elastic body 240 is varied depending on relative positions of the first roller 234 and the main body mechanism 12/214, whereby the support force applied to the connecting mechanism 210 is varied (the 
	Regarding claim 10, in figure 7A Doyle discloses that the main body mechanism 12/214 includes a profile groove (cam slot 254) extending to allow the first roller 234 to be movable therealong such that support torque is generated by the support force applied to the connecting mechanism 210 (the first roller 234 along the curve of the cam slot 234 and the support torque, generated by the support force applied to the connecting mechanism 210, is varied based on the position of the first roller 234, see para. [0068]).
Regarding claim 11, in figure 7A Doyle discloses that the profile groove 254 has a cam surface having a predetermined cam profile and a moving trajectory of the first roller 234 corresponds to the cam surface (the profile groove 254 is shown to have a cam surface with a predetermined and defined cam profile that allows the first roller’s 254 movement to correspond to the cam surface, see fig. 7A and para. [0068]), a magnitude and a direction of the support force applied to the connecting mechanism 210 vary and a point to which the support force is applied varies, and the support torque varies depending on a position of the first roller 234 in the profile groove (a vector, including the magnitude and direction of the support force, is varied based on the first roller’s 234 position on the profile groove 254, see figs. 9A-9B and para. [0068]-[0069]).

Regarding claim 13, in figures 9A-9B Doyle discloses that the support torque generated by the support force decreases as an angle between the main body mechanism 12/214 and the connecting mechanism 210 increases, when the angle is a second predetermined angle (the support torque generated by the support force decreases when the connecting mechanism 210, and the user’s arm, is at a high point such the angle between the main body mechanism 12/214 and connecting mechanism 210 is at the high point where the arm, and connecting mechanism 210, are raised, see fig. 9A and para. [0067] and [0069]).
Regarding claim 14, in figures 9A-9B Doyle discloses that the support torque generated by the support force applied to the connecting mechanism has a maximum value, when an angle between the main body mechanism 12/214 and the connecting mechanism 210 is in a range between a first predetermined angle and a second predetermined angle (the support torque generated by the support force has a maximum value when the connecting mechanism 210, and the user’s arm, are raised past the first predetermined angle toward the second predetermined angle, the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mizera et al. as applied to claim 8 above, and further in view of Nakamitsu (2012/0046583 A1).
Regarding claims 15-16, Mizera discloses everything as claimed, including a clamp to secure the lower portion of the support mechanism 26 to the main body mechanism 18, see fig. 22), but lacks a detailed description of an adjusting mechanism connected to a second end of the elastic body to move the second end of the elastic body, thereby varying the elastic force of the elastic body and the adjusting mechanism includes: a threaded plate integrally coupled to the main body mechanism; and a rotating screw threaded with the threaded plate while being connected to the second end of the elastic body, and as the rotating screw rotates, the second end of the elastic body moves with respect to the threaded plate.
However, in figure 6A Nakamitsu teaches an adjusting mechanism 11/12 connected to a second end of the elastic body 13 to move the second end of the elastic body 13 (the user rotates a knob screw 12 of the adjusting mechanism 11/12 to vary to .
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Laramore (2008/0261786 A1) is cited to show an elastic body with an adjustment mechanism.
Garrec (2012/0172769 A1) is cited to show a forearm rehabilitation device.
Van Engelhoven et al. (20160/339583 A1) is cited to show a shoulder joint rehabilitation device.
Lan (2017/0189257 A1) is cited to show a shoulder joint rehabilitation device.
Rahman et al. (2018/0360636 A1) is cited to show a roller attached to an elastic body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALEXANDER MORALES/Examiner, Art Unit 3785                                               

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785